--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTION VERSION
 
FOURTH AMENDMENT


This FOURTH AMENDMENT, dated as of April 8, 2016 (this “Amendment”), to the
Credit Agreement referred to below is made among INTRAWEST OPERATIONS GROUP
HOLDINGS, LLC, a Delaware limited liability company (“Holdings”), INTRAWEST
OPERATIONS GROUP, LLC, a Delaware limited liability company (the “Borrower”),
the Consenting Lenders (as defined below) and GOLDMAN SACHS LENDING PARTNERS
LLC, as administrative agent (in such capacity, the “Administrative Agent”).
Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Credit Agreement.
 
A.            Reference is hereby made to the Credit Agreement, dated as of
December 9, 2013 (as amended by the Incremental Amendment, dated as of September
19, 2014, as further amended by the Second Amendment, dated April 29, 2015, and
by the Third Amendment, dated June 1, 2015, and as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Holdings, the Borrower, the several banks and other financial institutions
or entities from time to time parties thereto (the “Lenders”), the
Administrative Agent, Goldman Sachs Lending Partners, LLC, as swing line lender,
and Goldman Sachs Bank USA, as issuing bank.
 
B.            The Borrower has requested that the Lenders agree to amend certain
provisions of the Credit Agreement as provided for herein.
 
C.            Subject to the conditions set forth herein, each Lender party to
the Credit Agreement immediately prior to the effectiveness of this Amendment
that has delivered to Merrill, Lynch, Pierce, Fenner and Smith Incorporated, in
its capacity as “left” lead arranger for this Amendment (“MLPFS”), a counterpart
of this Amendment prior to 4:00 p.m. (New York City time) on April 5, 2016 (or
such later time as may be agreed by the Borrower and MLPFS) (each, a “Consenting
Lender”) is willing to agree to such amendments of the Credit Agreement.
 
D.            MLPFS, Goldman Sachs Lending Partners LLC, Credit Suisse
Securities (USA) LLC and Deutsche Bank Securities Inc. will act as joint lead
arrangers and joint bookrunners for this Amendment (in such capacities, the
“Fourth Amendment Arrangers”).
 
Accordingly, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:
 
SECTION 1.  Amendments to Credit Agreement.  Effective as of the Fourth
Amendment Effective Date, the Credit Agreement is hereby amended as follows:
 
(a)  Section 1.1 of the Credit Agreement is hereby amended by inserting the
following defined terms in the appropriate alphabetical order therein:
 

--------------------------------------------------------------------------------

“Asset Sale Escrow Account”: an escrow account with Bank of America, N.A. (or an
affiliate thereof), as escrow agent for the benefit of the Secured Parties (the
“Escrow Agent”), subject to a first priority Lien in favor of the Administrative
Agent and subject to an escrow agreement, in form and substance reasonably
satisfactory to the Administrative Agent and will in any event require that the
proceeds deposited therein (1) shall only be permitted to be released (other
than any release in connection with a prepayment of Term Loans) upon (i) advance
written notice to the Escrow Agent, (ii) there being no existing and continuing
Event of Default and (iii) receipt by the Escrow Agent and the Administrative
Agent for distribution to the Lenders of a certificate of a Responsible Officer
of the Borrower (x) if such release is requested to be used for the purposes
permitted under clause (2)(i) below, stating that the Intrawest Group Members
are in Pro Forma Compliance, after giving effect to the use of proceeds of any
released Net Cash Proceeds, with the Asset Sale Release Level and (y) if such
release is requested to be used for the purposes permitted under clause (2)(i)
or (2)(ii) below, containing a reasonably detailed calculation of the Total
Gross Debt Leverage Ratio at such time, and (2) shall only be permitted to be
used for (i) to the extent the Asset Sale Release Level is met at the time of
such release and after giving effect to the use of proceeds thereof on a Pro
Forma Basis, Investments, Capital Expenditures and Restricted Payments otherwise
permitted to be made at such time pursuant to the terms of the Credit Agreement
or otherwise to acquire assets useful in the business of the Borrower and its
Subsidiaries, (ii) Permitted Acquisitions for which the Consolidated EBITDA of
the Intrawest Group Members measured on a Pro Forma Basis is not decreased as a
result of the consummation of such Permitted Acquisition and/or (iii)
prepayments of Term Loans.


“Asset Sale Release Level”: a Total Gross Debt Leverage Ratio of the Intrawest
Group Members of 4.60:1.00, calculated on a Pro Forma Basis after giving effect
to any release and use of proceeds from the Asset Sale Escrow Account.
 
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
“Base Deposited Amount”: as defined Section 2.15(a).
 
“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
 
2

--------------------------------------------------------------------------------

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
 
“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Escrow Agent”: as defined in the definition of “Asset Sale Escrow Account.”
 
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.
 
“Fourth Amendment”: the Fourth Amendment, dated as of April 8, 2016, among
Holdings, the Borrower, the Lenders party thereto and the Administrative Agent.


“Fourth Amendment Effective Date”: the effective date of the Fourth Amendment,
which was April 8, 2016.


“Specified Asset Sale”: any Asset Sale or Asset Sales (excluding any Asset Sale
or Asset Sales of either (i) the assets of (or the Capital Stock of) Canadian
Mountain Holidays Limited Partnership, any Subsidiary thereof, any Intrawest
Group Member that is the transferee of such assets, or any successor to any of
the foregoing, or (ii) any mountain resorts and lodging operations relating to
(or any real property in respect of) Steamboat Ski & Resort and Winter Park
Resort) consummated after the Fourth Amendment Effective Date, the Net Cash
Proceeds of which do not exceed, individually for any such Asset Sale or series
of substantially related Asset Sales (it being understood that Dispositions of
multiple business units, regardless of whether such Dispositions are made in a
single transaction or multiple transactions, shall constitute separate Asset
Sales and not substantially related Asset Sales for this purpose), $200,000,000;
provided that (i) the cumulative amount of Consolidated EBITDA (in each case
calculated as of the Test Period most recently ended prior to consummation of
such Asset Sale) generated by the assets subject to Specified Asset Sales shall
not exceed $31,000,000 in the aggregate and (ii) the aggregate Net Cash Proceeds
for all Specified Asset Sales consummated since the Fourth Amendment Effective
Date shall not exceed $275,000,000; provided further that if any Asset Sale
causes either of the thresholds contained in clause (i) or clause (ii) of the
previous proviso to be exceeded, only the portion of such Asset Sale that would
not cause either of the thresholds contained in clauses (i) and (ii) of the
previous proviso to be exceeded shall be treated as a “Specified Asset Sale” for
the purposes herein.
 
3

--------------------------------------------------------------------------------

“Total Gross Debt Leverage Ratio”: as of the last day of any period of four
consecutive fiscal quarters, the ratio of (a) Total Debt as of such date to (b)
Consolidated EBITDA of the Intrawest Group Members for such period; provided
that solely for purposes of calculating the Asset Sale Release Level, (1)
Consolidated EBITDA shall be determined by reference to the lesser of
Consolidated EBITDA of the Intrawest Group Members (calculated on a Pro Forma
Basis giving effect to any Specified Asset Sales) as of (x) the last day of the
Test Period ended December 31, 2015 and (y) the last day of the Test Period most
recently ended prior to any proposed release of funds from the Asset Sale Escrow
Account and (2) Total Debt shall be calculated net of any amounts held in the
Asset Sale Escrow Account or being used to prepay Term Loans at the time of such
calculation and after giving effect to the release and use of proceeds thereof.


“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


(b)  Clause (i) of the definition of “Applicable Margin” in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
 
“(i) with respect to Initial Term Loans, a rate per annum equal to (A) with
respect to Base Rate Loans, (x) prior to the Second Amendment Effective Date,
3.50%, (y) on and after the Second Amendment Effective Date but prior to the
Fourth Amendment Effective Date, 2.75% and (z) on and after the Fourth Amendment
Effective Date, 3.00% and (B) with respect to Eurodollar Rate Loans, (x) prior
to the Second Amendment Effective Date, 4.50%, (y) on and after the Second
Amendment Effective Date but prior to the Fourth Amendment Effective Date, 3.75%
and (z) on and after the Fourth Amendment Effective Date, 4.00%;”
 
(c)  The definition of “Asset Sale Threshold Amount” in Section 1.1 of the
Credit Agreement is hereby deleted in its entirety.
 
(d)  The definition of “Consolidated Excess Cash Flow” in Section 1.1 of the
Credit Agreement is hereby amended by replacing clause (j) therein with the
following new clause (j):
 
“(j)      after-tax gains attributable to Specified Asset Sales to the extent
the proceeds of any such Specified Asset Sale are not required to prepay the
Term Loans pursuant to Section 2.15(a); and”
 
(e)  The definition of “Defaulting Lender” in Section 1.1 of the Credit
Agreement is hereby amended by (x) deleting the word “or” after the phrase “for
the benefit of its creditors” in clause (d)(i) thereof and inserting a “,” in
lieu thereof, and (y) inserting the phrase “or (iii) the subject of a Bail-in
Action” immediately after the words “in any such proceeding or appointment” in
clause (d) thereof.
 
4

--------------------------------------------------------------------------------

(f)  The definition of “Incremental Amount” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
 
““Incremental Amount”: at any time, an amount of additional Incremental Term
Loans or Incremental Equivalent Debt such that, after giving effect to the
incurrence of such Incremental Term Loans or Incremental Equivalent Debt, the
Intrawest Group Members shall be in Pro Forma Compliance with a Total Secured
Debt Leverage Ratio (treating any unsecured Indebtedness incurred under Section
2.27(a) as secured Indebtedness for purposes of calculating the Total Secured
Debt Leverage Ratio) of not more than 4.50:1.00; provided that, solely for
purposes of calculating the Incremental Amount, the aggregate amount of
Unrestricted Cash deducted from Total Secured Debt in clause (a)(ii) of the
definition of “Total Secured Debt Leverage Ratio” shall be limited to
Unrestricted Cash in excess of $65,000,000 included on the consolidated balance
sheet of Holdings and its Subsidiaries as of the applicable date of
determination.”
 
(g)  The definition of “Permitted Acquisition” in Section 1.1 of the Credit
Agreement is hereby amended by (v) deleting the word “and” after clause (i)
thereof, (w) deleting the phrase “either (A)” and clause (ii)(B) in its
entirety, (x) replacing the reference to “Total Secured Debt Leverage Ratio” in
clause (ii) thereof with “Total Gross Debt Leverage Ratio”, (y) replacing the
period at the end of clause (ii) with “;” and (z) inserting the following new
clauses (iii) and (iv):
 
“(iii) in no event shall any Intrawest Group Member, whether by purchase, merger
or otherwise, make any acquisition, directly or indirectly, of real property (or
acquire any material interest in real property) consisting of land for
development as a principal or substantial part of a Permitted Acquisition that
does not reasonably relate to the then existing operations or resorts of the
Intrawest Group Members or any operations or resorts being acquired in
connection with such Permitted Acquisition; and
 
(iv) any such acquisition shall be of assets, Capital Stock of, or a business
line or unit or a division of, a Person engaged in a line of business
substantially related to the leisure, resort, travel and hospitality industry.”
 
(h)  The definition of “Pro Forma Compliance” in Section 1.1 of the Credit
Agreement is hereby amended by inserting the phrase “, Total Gross Debt Leverage
Ratio” immediately after the words “Total Debt Leverage Ratio.”
 
(i)   Section 2.15(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
 
5

--------------------------------------------------------------------------------

“Asset Sales.  Subject to Section 2.15(g), no later than the tenth Business Day
following the date of receipt by any Intrawest Group Member of any Net Cash
Proceeds from any Asset Sales, the Borrower shall prepay the Term Loans as set
forth in Section 2.16(b) in an aggregate amount equal to such Net Cash Proceeds;
provided, so long as no Event of Default under Section 7.1(a) or (f) shall have
occurred and be continuing at the time such Net Cash Proceeds from such Asset
Sales are received, the Borrower shall have the option, directly or through one
or more of its Subsidiaries, to reinvest such Net Cash Proceeds within 365 days
of receipt thereof in assets useful in the business of the Borrower and its
Subsidiaries (or to use such Net Cash Proceeds to replace assets Disposed of in
such Asset Sale) or to enter into a binding commitment to acquire such assets
within 365 days of receipt thereof so long as such assets are actually acquired
within 545 days of receipt of such Net Cash Proceeds; provided further, that any
such Net Cash Proceeds not so reinvested shall be applied to the prepayment of
the Term Loans as set forth in this Section 2.15(a) at the end of such
reinvestment period; provided further, that (i) Net Cash Proceeds received in
connection with any Specified Asset Sale shall not be required to be used to
prepay the Term Loans and (ii) each Asset Sale consummated after the Fourth
Amendment Effective Date and generating Net Cash Proceeds, individually for any
such Asset Sale or series of substantially related Asset Sales (it being
understood that Dispositions of multiple business units, regardless of whether
such Dispositions are made in a single transaction or multiple transactions,
shall constitute separate Asset Sales and not substantially related Asset Sales
for this purpose), which do not exceed $200,000,000 shall constitute a Specified
Asset Sale until either of the thresholds contained in clauses (i) and (ii) of
the first proviso to the definition of “Specified Asset Sale” would be exceeded
if such Asset Sale (subject to the second proviso to the definition of
“Specified Asset Sale”) were to be included as a “Specified Asset Sale.”  No
later than the tenth Business Day following the date of receipt by any Intrawest
Group Member of any Net Cash Proceeds from any Specified Asset Sale, the
Borrower shall either (i) deposit such Net Cash Proceeds into the Asset Sale
Escrow Account in an amount equal to the lesser of (a) the aggregate amount of
such Net Cash Proceeds and (b) the sum of (1) the amount necessary for the
Intrawest Group Members to be in Pro Forma Compliance with the Asset Sale
Release Level after giving effect to the deposit of such Net Cash Proceeds or
portion thereof (the “Base Deposited Amount”) plus (2) 15% of the Base Deposited
Amount or (ii) prepay the Term Loans in an amount equal to the lesser of (a) the
aggregate amount of such Net Cash Proceeds and (b) the amount necessary for the
Intrawest Group Members to be in Pro Forma Compliance with the Asset Sale
Release level after giving effect to the prepayment of the Term Loans with such
Net Cash Proceeds or portion thereof.  Amounts deposited in the Asset Sale
Escrow Account shall only be permitted to be released in accordance with the
terms of the escrow agreement governing the Asset Sale Escrow Account; provided
that if any Net Cash Proceeds of Specified Asset Sales have not been released
from the Asset Sale Escrow Account within 365 days of deposit therein, such Net
Cash Proceeds shall be released from the Asset Sale Escrow Account and, promptly
upon such release, used to prepay the Term Loans (subject to Section 2.15(g)) as
set forth in Section 2.16(b) in an aggregate amount equal to the lesser of (x)
100% of such Net Cash Proceeds and (y) the amount necessary for the Intrawest
Group Members to be in Pro Forma Compliance with the Asset Sale Release Level
after giving effect to such prepayment of Term Loans (and any such Net Cash
Proceeds in excess of such lesser amount shall be promptly returned to the
Borrower and not be required to be used to prepay the Term Loans).”
 
6

--------------------------------------------------------------------------------

(j)   The second sentence of Section 2.23(a)(iii) of the Credit Agreement is
hereby amended by adding the words “Subject to Section 9.24,” at the beginning
thereof.
 
(k)  Section 6.1 of the Credit Agreement is hereby amended by deleting the
proviso thereto in its entirety.
 
(l)   Section 6.6(j) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
 
“(j)          any Intrawest Group Member may make Restricted Payments so long
as, before and after giving effect to such Restricted Payment, the Intrawest
Group Members are in Pro Forma Compliance with (x) a Total Debt Leverage Ratio
of not more than 4.50:1.00 and (y) a Total Gross Debt Leverage Ratio of not more
than 4.60:1.00;”
 
(m)  Section 6.6(k) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
 
“(k)         on any date, any Intrawest Group Member may make Restricted
Payments in an aggregate amount not to exceed the Available Amount as of such
date and Not Otherwise Applied; provided that (x) at the time of, and
immediately following, such Restricted Payment, no Event of Default shall exist
and (y) the Intrawest Group Members are in Pro Forma Compliance with a Total
Gross Debt Leverage Ratio of not more than 4.60:1.00;”
 
7

--------------------------------------------------------------------------------

(n)  The Credit Agreement is hereby amended by inserting the following new
Section 9.24 in proper numerical sequence:
 
“9.24      Bail-In. Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
 
(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)           the effects of any Bail-in Action on any such liability,
including, if applicable:


(i)     a reduction in full or in part or cancellation of any such liability;


(ii)   a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)  the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
 
8

--------------------------------------------------------------------------------

SECTION 2.  Representations and Warranties.  To induce the other parties hereto
to enter into this Amendment, each of Holdings and the Borrower hereby
represents and warrants to the Administrative Agent and each of the Lenders
that, as of the Fourth Amendment Effective Date: (i) such Person (A) has the
requisite corporate or other organizational power and authority to make, deliver
and perform this Amendment and to perform the Credit Agreement after giving
effect to this Amendment (the Credit Agreement as so amended, the “Amended
Agreement”) and (B) has taken all necessary corporate or other organizational
action to authorize the execution, delivery and performance of this Amendment
and the performance of the Amended Agreement, (ii) this Amendment has been duly
executed and delivered by such Person and constitutes a legal, valid and binding
obligation of each such Person enforceable against each of them in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law), (iii) the
execution, delivery and performance of this Amendment, the performance of the
Amended Agreement and the consummation of the transaction contemplated hereby
will not violate in any material respect any Requirement of Law (except this
shall not apply to tax, employee benefit or environmental matters, which are
covered exclusively by Sections 3.10, 3.13 and 3.17 of the Amended Agreement,
respectively) or any Contractual Obligation of any Intrawest Group Member, other
than any violation that could not reasonably be expected to have a Material
Adverse Effect, and will not result in, or require, the creation or imposition
of any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation (other than the Liens
created by the Security Documents and Liens permitted by Section 6.3), (iv) no
material consent or authorization of, filing with, notice to or other act by or
in respect of, any Governmental Authority is required in connection with the
borrowings hereunder or the execution, delivery or performance of this Amendment
or the performance of the Amended Agreement, except (1) those consents,
authorizations, filings and notices that have been obtained or made and are in
full force and effect, (2) those consents, authorizations, filings and notices,
the failure to obtain or make could not reasonably be expected to have a
Material Adverse Effect and (3) the filings or other actions referred to in
Section 3.19 of the Amended Agreement and (v)(A) after giving effect to this
Amendment, the representations and warranties contained in the Amended Agreement
and in the other Loan Documents are true and correct in all material respects on
and as of the Fourth Amendment Effective Date to the same extent as though made
on and as of the Fourth Amendment Effective Date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date; provided that, in each case,
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof, and (B) no event has occurred and is continuing or would result from
the consummation of this Amendment that would constitute a Default or an Event
of Default.
 
SECTION 3.  Effectiveness.  This Amendment shall become effective as of the
first date (such date being referred to as the “Fourth Amendment Effective
Date”) that each of the following conditions precedent shall have been satisfied
or waived in accordance with the terms of the Credit Agreement:
 
(a)  The Administrative Agent shall have received (1) this Amendment, executed
and delivered by a duly authorized officer or signatory of (i) Holdings, (ii)
the Borrower and (iii) Consenting Lenders representing the Required Lenders and
the Required Revolving Lenders under the Credit Agreement (as in effect
immediately prior to effectiveness of this Amendment) and (2) an Acknowledgement
of Guarantors, executed and delivered by a duly authorized officer or signatory
of each Guarantor.
 
(b)  The representations and warranties of Holdings and the Borrower set forth
in Section 3 hereof shall be true and correct as of the Fourth Amendment
Effective Date, and the Administrative Agent shall have received a certificate,
dated the Fourth Amendment Effective Date and signed by a Responsible Officer of
the Borrower, confirming the truth and correctness thereof, which shall be in
form and substance reasonably satisfactory to the Administrative Agent.
 
9

--------------------------------------------------------------------------------

(c)  As of the Fourth Amendment Effective Date, no event shall have occurred and
be continuing or would result from the consummation of this Amendment that would
constitute a Default or an Event of Default.
 
(d)  MLPFS shall have received payment of all fees due and payable to it in
connection with this Amendment, and the Administrative Agent and the Fourth
Amendment Arrangers shall have received all other amounts due and payable under
the Loan Documents on or prior to the Fourth Amendment Effective Date, including
payment of all expenses required to be paid in connection with this Amendment
pursuant to Section 9.5 of the Credit Agreement or otherwise and for which
reasonably detailed invoices have been presented at least three Business Days
prior to the Fourth Amendment Effective Date.
 
(e)  The Borrower shall have paid to the Administrative Agent, for the account
of each Consenting Lender, an amendment fee equal to 0.25% of the aggregate
principal amount of such Lender’s outstanding Term Loan Exposure, Revolving
Exposure and LC Facility Exposure, as applicable, as of the Fourth Amendment
Effective Date.
 
(f)  The Borrower shall have made a voluntary prepayment of the Initial Term
Loans in an aggregate principal amount equal to $25,000,000 plus all accrued and
unpaid interest thereon, and the principal amount of such prepayment shall be
applied to reduce the principal amount of the Initial Term Loans payable on the
Maturity Date of the Initial Term Loans.  The Consenting Lenders hereby waive
any notice of such voluntary prepayment required pursuant to Section 2.14(a) of
the Credit Agreement.
 
The Administrative Agent shall notify the Borrower and the Lenders of the Fourth
Amendment Effective Date, and such notice shall be conclusive and binding.
 
SECTION 4.  Non-Reliance on Administrative Agent.  Each of the Consenting
Lenders acknowledges that it has, independently and without reliance upon the
Administrative Agent, the Fourth Amendment Arranger, any other arranger or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates and made its own decisions to enter into this
Amendment.  Each of the Consenting Lenders also represents that it will,
independently and without reliance upon the Administrative Agent, the Fourth
Amendment Arranger, any other arranger or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Amendment, the Credit Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Affiliates.
 
SECTION 5.  Expenses; Indemnity.  Section 9.5 of the Credit Agreement is hereby
incorporated, mutatis mutandis, by reference as if such section was set forth in
full herein.
 
10

--------------------------------------------------------------------------------

SECTION 6.  Counterparts.  This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Amendment by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Amendment signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
 
SECTION 7.  Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
SECTION 8.  Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:
 
(a)  submits for itself and its Property in any legal action or proceeding
relating to this Amendment, or for recognition and enforcement of any judgment
in respect thereof, to the exclusive general jurisdiction of the courts of the
State of New York, the courts of the United States of America for the Southern
District of New York, and appellate courts from any thereof;
 
(b)  consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c)  agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to its address set forth
in Section 9.2 of the Credit Agreement or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
 
(d)  agrees that the Administrative Agent and the Lenders retain the right to
bring proceedings against any Loan Party in the courts of any other jurisdiction
in connection with the exercise of any rights under any Security Document or the
enforcement of any judgment;
 
(e)  agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
 
(f)   waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 13 any special, exemplary, punitive or consequential damages.
 
SECTION 9.  WAIVERS OF JURY TRIAL.  HOLDINGS, THE BORROWER, THE ADMINISTRATIVE
AGENT AND EACH CONSENTING LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AMENDMENT AND
FOR ANY COUNTERCLAIM THEREIN.
 
11

--------------------------------------------------------------------------------

SECTION 10.  Effect of Amendment.  Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, Holdings, the Borrower or the other Loan Parties under the
Credit Agreement or any other Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect.  Nothing herein shall be deemed to entitle any Loan Party to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. 
This Amendment shall apply and be effective only with respect to the provisions
of the Credit Agreement.  After the date hereof, any reference to the Credit
Agreement shall mean the Credit Agreement as modified hereby.  This Amendment
shall be deemed to be a Loan Document as defined in the Credit Agreement.
 
SECTION 11.  Assignment by MLPFS.  The parties hereby agree that MLPFS may,
without notice to the Borrower, assign its rights and obligations under this
Amendment to any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of MLPFS’ investment banking or
related business may be transferred following the date of this Amendment.
 
[Remainder of this page intentionally left blank.]
 
12

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 

 
INTRAWEST OPERATIONS GROUP HOLDINGS, LLC, as Holdings
       
By:
/s/ Thomas Marano
     
Name: Thomas Marano
 
 
Title:   Chief Executive Officer and President
       
INTRAWEST OPERATIONS GROUP, LLC, as the Borrower
     
By:
/s/ Thomas Marano
     
Name: Thomas Marano
   
Title:   Chief Executive Officer and President

 
[Intrawest Fourth Amendment]
 

--------------------------------------------------------------------------------

 
GOLDMAN SACHS LENDING PARTNERS LLC, as Administrative Agent
       
By:
/s/ Anna Ashurov
   
Name:
Anna Ashurov
   
Title:
Authorized Signatory

 
[Intrawest Fourth Amendment]
 

--------------------------------------------------------------------------------

    ,   
as a Consenting Lender
       
By:
       
Name:
     
Title:
 

 
[Intrawest Fourth Amendment]
 
 

--------------------------------------------------------------------------------